 

Exhibit 10.1

 

 



 

Stock Purchase Agreement

 

By and Among

 

NutraLife Biosciences, Inc.;

 

Lord Global Corporation

 

And

 

27 Health, Inc.

 

Dated as of November 2, 2020

 



 

 

 

 

 

TABLE OF CONTENTS

 

Article I. DEFINITIONS 1         Section 1.01 Definitions. 1   Section 1.02
Interpretive Provisions. 3       Article II. PURCHASE AND SALE 3         Section
2.01 Purchase and Sale. 3   Section 2.02 Deliverables at Closing. 3   Section
2.03 Closing. 3   Section 2.04 Adjustments to Shares. 3       Article III.
REPRESENTATIONS AND WARRANTIES OF COMPANY PARTIES 5         Section 3.01
Authorization of Transactions. 5   Section 3.02 Governmental Approvals;
Non-contravention. 6   Section 3.03 Investment Representations. 6   Section 3.04
Brokers. 8       Article IV. REPRESENTATIONS AND WARRANTIES OF BUYER 9        
Section 4.01 Authorization of Transactions. 9   Section 4.02 Governmental
Approvals; Non-contravention. 9   Section 4.03 Investment Representations. 9  
Section 4.04 Brokers. 11       Article V. INDEMNIFICATION 11         Section
5.01 General Indemnification. 11   Section 5.02 Procedures for Indemnification.
12   Section 5.03 Payment. 12   Section 5.04 Effect of Knowledge on
Indemnification. 12       Article VI. MISCELLANEOUS 12         Section 6.01
Notices. 12   Section 6.02 Entire Agreement. 13   Section 6.03 Survival. 13  
Section 6.04 Binding Effect; Assignment. 13   Section 6.05 Amendment. 14  
Section 6.06 Further Assurances. 14   Section 6.07 No Waiver. 14   Section 6.08
Headings. 14   Section 6.09 Governing Law. 14   Section 6.10 Specific
Performance. 14   Section 6.11 Enforcement of the Agreement; Jurisdiction; No
Jury Trial. 14   Section 6.12 Arbitration. 15   Section 6.13 Attorneys’ Fees. 15
  Section 6.14 Severability; Expenses. 15   Section 6.15 Parties in Interest. 15
  Section 6.16 Execution in Counterparts, Electronic Transmission. 15

 

Exhibit A Certificate of Designations, Preferences and Rights of Series X
Convertible Preferred Stock

 

i

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (together with all exhibits and schedules hereto,
this “Agreement”) is entered into as of November 2, 2020 (the “Closing Date”),
by and among Lord Global Corporation, a Nevada corporation (the “Company”), 27
Health, Inc., a wholly-owned subsidiary of the Company (“27 Health”) and
NutraLife Biosciences, Inc., a Florida corporation (“Buyer”). The Company, 27
Health and Buyer may be collectively referred to herein as the “Parties” and
individually as a “Party.” The Company and 27 may be referred to herein
individually as a “Company Party” and collectively as the “Company Parties”.

 

WHEREAS, the Company desires to issue and sell to the Buyer certain shares of
the Company’s Series X Convertible Preferred Stock, par value $0.001 (the
“Series X Preferred Stock”), each share of which is convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), and
Buyer desires to buy certain shares of the Series X Preferred Stock, as set
forth herein; and

 

WHEREAS, the Buyer acknowledges and understands that the shares of Series X
Preferred Stock issuable to the Buyer pursuant to this Agreement are subject to
the Certificate of Designations, Preferences and Rights of Series X Convertible
Preferred Stock filed with the State of Nevada on November 2, 2020, a copy of
which is attached hereto as Exhibit A (the “Series X Certificate of
Designations”), which contains therein a beneficial ownership limitation or
blocker provision that precludes any Holder from exercising the conversion
rights of the Series X Preferred Stock if, as a result of such conversion, the
Holder and its affiliates would result in beneficial ownership of more than 4.9%
of the Company’s then-outstanding shares of Common Stock;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Article I. DEFINITIONS

 

Section 1.01 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms, as used herein, have the following meanings:

 

  (a) “Affiliate” means, with respect to a specified Person, any other Person
that directly or indirectly Controls, is Controlled by or is under common
Control with, the specified Person.         (b) “Business Day” means any day
except Saturday, Sunday and any legal holiday or a day on which banking
institutions in Nevada generally are authorized or required by Law or other
governmental actions to close.         (c) “Contract” means any contract,
commitment, understanding or agreement (whether oral or written).         (d)
“Control” means (a) the possession, directly or indirectly, of the power to vote
10% or more of the securities or other equity interests of a Person having
ordinary voting power, (b) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person, by
contract or otherwise, or (c) being a director, officer, executor, trustee or
fiduciary (or their equivalents) of a Person or a Person that controls such
Person.

 

1

 

 

  (e) “Governmental Entity” means any federal, state, municipal, local or
foreign government and any court, tribunal, arbitral body, administrative
agency, department, subdivision, entity, commission or other governmental,
government appointed, quasi-governmental or regulatory authority, reporting
entity or agency, domestic, foreign or supranational.         (f) “Law” means
any applicable foreign, federal, state or local law (including common law),
statute, treaty, rule, directive, regulation, ordinances and similar provisions
having the force or effect of law or an Order of any Governmental Entity.      
  (g)  “Liabilities” means liabilities, obligations or responsibilities of any
nature whatsoever, whether direct or indirect, matured or un-matured, fixed or
unfixed, known or unknown, asserted or un asserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured, absolute, contingent or
otherwise, including any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost or expense.         (h) “Lien” means, with
respect to any property or asset, any lien, security interest, mortgage, pledge,
charge, claim, lease, agreement, right of first refusal, option, limitation on
transfer or use or assignment or licensing, restrictive easement, charge or any
other restriction of any kind, and any conditional sale or voting agreement or
proxy, and including any restriction on the ownership, use, voting, transfer,
possession, receipt of income or other exercise of any attributes of ownership,
in respect of such property or asset, and any agreement to give any of the
foregoing.         (i) “Losses” means any losses, damages, deficiencies,
Liabilities, assessments, fines, penalties, judgments, actions, claims, costs,
disbursements, fees, expenses or settlements of any kind or nature, including
legal, accounting and other professional fees and expenses.         (j) “Order”
means any judgment, writ, decree, determination, award, compliance agreement,
settlement agreement, injunction, ruling, charge, judicial or administrative
order, determination or other restriction of any Governmental Entity or
arbitrator.         (k) “Person” means a natural person, a corporation, a
limited liability company, a partnership, an association, a trust or any other
entity or organization, including a government or political subdivision or any
agency or instrumentality thereof.         (l) “Securities Act” means the United
States Securities Act of 1933, as amended, and the rules and regulation
promulgated thereunder.         (m) “Transactions” means the purchase and sale
of the Series X Preferred Stock and the other transactions contemplated under
the Transaction Documents.         (n) “Transaction Documents” means this
Agreement and any other agreement, document, certificate or writing delivered or
to be delivered in connection with this Agreement and any other document related
to the Transactions related to the forgoing, including, without limitations,
those delivered at the Closing.

 

2

 

 

Section 1.02 Interpretive Provisions. Unless the express context otherwise
requires, the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa; the terms “Dollars” and “$” mean United States Dollars, unless otherwise
specified herein; references herein to a specific Section, Subsection, Recital
or Exhibit shall refer, respectively, to Sections, Subsections, Recitals or
Exhibits of this Agreement; wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”; references herein to any gender shall include each
other gender; references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.02 is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
references herein to a Person in a particular capacity or capacities shall
exclude such Person in any other capacity; references herein to any Contract or
agreement (including this Agreement) mean such Contract or agreement as amended,
supplemented or modified from time to time in accordance with the terms thereof;
with respect to the determination of any period of time, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; references herein to any Law or any license mean such Law or license
as amended, modified, codified, reenacted, supplemented or superseded in whole
or in part, and in effect from time to time; and references herein to any Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder.

 

Article II. PURCHASE AND SALE

 

Section 2.01 Purchase and Sale. Subject to the terms and conditions of this
Agreement and as set forth below, at the Closing (as defined below) the Company
shall issue and sell to Buyer two hundred and fifty (250) shares of the
Company’s Series X Convertible Preferred Stock (“Series X Preferred Stock”),
each share of which is initially convertible into one thousand (1,000) shares of
the Company’s Common Stock, subject to customary adjustments (subject to the
provisions of Section 2.04, the “Shares”) in return for the issuance by the
Buyer to 27 Health of 12,500,000 shares of common stock, par value $0.0001 per
share, of the Buyer (the “NutraLife Shares”).

 

Section 2.02 Deliverables at Closing. At the Closing (as defined below):

 

  (a) the Buyer shall issue to 27 Health the NutraLife Shares via book entry in
the books and records of NutraLife and shall provide reasonable evidence thereof
to the Company; and         (b) the Company shall issue to Buyer the Shares via
book entry in the books and records of the Company and shall provide reasonable
evidence thereof to the Buyer.

 

Section 2.03 Closing. On the terms set forth herein, the closing of the
Transactions (the “Closing”) shall take place by conference call and electronic
communication (i.e., emails/pdf) or facsimile of closing documents, on the
Closing Date and effective as of 11:59 p.m. Eastern time on the Closing Date.

 

Section 2.04 Adjustments to Shares.

 

  (a) In the event that, on the first Business Day following the 180-day
anniversary of the Closing Date (the “First Adjustment Date”), the Share Price
(as defined below) is less than $4.00 (subject to adjustment as set forth in the
“Base Share Value”), the Company shall issue to NutraLife, for no additional
consideration payable by NutraLife, a number of shares of Common Stock equal to
(1) (i) $1,000,000, divided by (ii) the Share Price as of the First Adjustment
Date, rounded to the nearest whole share, minus (2) 250,000 (the “First
Adjustment Shares”). By way of example and not limitation, in the event that as
of the First Adjustment Date the Share Price is $3.00, the Company shall issue
to NutraLife 83,333 additional shares of Common Stock ($1,000,000 divided by
$3.00, less 250,000).

 

3

 

 

  (b) In the event that, on the first Business Day following the one-year
anniversary of the Closing Date (the “Second Adjustment Date”), the Share Price
is less than the Base Share Value, the Company shall issue to NutraLife, for no
additional consideration payable by NutraLife, an additional number of shares of
Common Stock equal to (1) (i) $1,000,000, divided by (ii) the Share Price as of
the Second Adjustment Date, rounded to the nearest whole share, minus (2)
250,000, minus (3) any number of First Adjustment Shares issued to NutraLife
pursuant to Section 2.04(a) (the “Second Adjustment Shares”). By way of example
and not limitation, in the event that as of the Second Adjustment Date the Share
Price is $2.00 and the Company had issued to NutraLife 83,333 First Adjustment
Shares pursuant to Section 2.04(a), the Company shall issue to NutraLife 166,667
additional shares of Common Stock ($1,000,000 divided by $2.00, less 250,000,
less 83,333).         (c) The term “Shares” as used herein refers to shares of
Company’s Common Stock, with respect to Share Price, and shares of Series X
Preferred Stock, with respect to the shares issuable to Buyer under this
Agreement, and shall include the First Adjustment Shares and the Second
Adjustment Shares if and when issued.         (d) For purposes herein, the term
“Share Price” shall mean the average VWAP of the Company’s Common Stock for the
ten (10) Trading Day period (as defined below) prior to any date for
determination of the Share Price. For purposes herein, “VWAP” means, for shares
of the Company’s Common Stock as of any date, the first of the following which
shall apply:

 

    (i) the dollar volume-weighted average price for such shares of Common Stock
on the OTC Markets or a United States national securities exchange which is the
principal market on which such shares of Common Stock are then traded (as
applicable, the “Trading Market”) during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg L.P. through its “HP” function (set to weighted average) or, if the
foregoing does not apply, the dollar volume-weighted average price of such
shares of Common Stock in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg L.P.;
            (ii) if no dollar volume-weighted average price is reported for such
shares of Common Stock by Bloomberg L.P. for such hours as set forth in Section
2.04(d)(i), the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such shares of Common Stock as
reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC); and             (iii) if the VWAP cannot be calculated for such shares of
Common Stock on such date on bases as set forth in Section 2.04(d)(i) or Section
2.04(d)(ii), the VWAP of such shares of Common Stock on such date shall be the
fair market value of such shares of Common Stock as mutually determined in good
faith by the Board of Directors of the Company and the Board of Directors of the
Buyer after taking into consideration factors they may each deem appropriate,
and provided that if the Company and the Board of Directors of the Buyer cannot
so agree then such dispute shall be settled in accordance with the provisions
for resolutions of disputes as set forth in the Agreement.

 

4

 

 

  (e) All such determinations of the VWAP as set forth in Section 2.04(d)(i) or
Section 2.04(d)(ii) shall be appropriately adjusted for any stock dividend,
stock split, stock combination, recapitalization or other similar transaction
during such period.         (f) For purposes herein, “Trading Day” means any day
on which the Common Stock (or any replacement security pursuant to Section
2.04(g)) is traded on the Trading Market or is otherwise reported on “pink
sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC) or a similar
organization or agency succeeding to its functions of reporting prices.        
(g) If, at any time prior to First Adjustment Date or the Second Adjustment
Date, there shall be any merger, consolidation, or an exchange of shares,
recapitalization or reorganization pursuant to a merger or consolidation, or
other similar event, as a result of which shares of Common Stock shall be
changed into the same or a different number of shares of another class or
classes of stock or securities of the Company or another entity, or in case of
any sale or conveyance of all or substantially all of the assets or more than
50% of the total outstanding shares of the Company other than in connection with
a plan of complete liquidation of the Company, then the Buyer shall thereafter
have the right to receive at the First Adjustment Date or the or the Second
Adjustment Date, as applicable, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock pursuant to Section
2.04(a) and Section 2.04(b), such replacement stock, securities or assets, with
equitable adjustments being made thereto with respect to the Share Price, as
determined by the Company and the Buyer.         (h) The Base Share Value, as
the same may have already been adjusted, shall be subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the Company
relating to the Company’s securities or the securities of any subsidiary of the
Company, combinations, recapitalization, reclassifications, extraordinary
distributions and similar events that occur on or after the Closing Date. By way
of example and not limitation, in the event of forward split of the Common Stock
following the Closing Date in which each share of Common Stock is converted into
two shares of Common Stock, the Base Share Value shall be reduced by 50%, and in
the event of a reverse split of the Common Stock following the Closing Date in
which each two shares of Common Stock are converted into one share of Common
Stock, the Base Share Value shall be increased by 100%.

 

Article III. REPRESENTATIONS AND WARRANTIES OF COMPANY PARTIES

 

The Company Parties, jointly and severally, represent and warrant to Buyer that
the following representations and warranties contained in this Article III are
true and correct as of the Closing Date, as of the First Adjustment Date and as
of the Second Adjustment Date:

 

Section 3.01 Authorization of Transactions. The Company is a corporation duly
authorized and in good standing in the State of Nevada and has the requisite
power and capacity to execute and deliver the Transaction Documents to which it
is a party and to perform its obligations hereunder and thereunder. 27 Health is
a corporation duly authorized and in good standing in the State of Delaware and
has the requisite power and capacity to execute and deliver the Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by each Company Party of the
applicable Transaction Documents and the consummation of the Transactions have
been duly and validly authorized by all requisite action on the part of each
Company Party. The Transaction Documents to which each Company Party is a party
have been duly and validly executed and delivered by such Company Party. Each
Transaction Document to which such Company Party is a party constitutes the
valid and legally binding obligation of such Company Party, enforceable against
such Company Party in accordance with its terms and conditions, except to the
extent enforcement thereof may be limited by applicable bankruptcy, insolvency
or other Laws affecting the enforcement of creditors’ rights or by the
principles governing the availability of equitable remedies.

 

5

 

 

Section 3.02 Governmental Approvals; Non-contravention.

 

  (a) No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity or Person is necessary
for the execution, delivery or performance by either Company Party of this
Agreement or any other Transaction Document to which such Company Party is a
party.         (b) The execution, delivery and performance by each Company Party
of the Transaction Documents to which either Company Party is a party, and the
consummation by the Company Parties of the Transactions, do not (i) violate or
conflict with any Law or Order to which either Company Party or any of the
Shares may be subject, (ii) constitute a violation or breach of, be in conflict
with, constitute or create (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, modification, cancellation
or acceleration) of any obligation under any Contract to which either Company
Party is a party or to which either Company Party or any of the Shares are
subject or by which the either Company Party’s properties, assets or rights are
bound or (iii) result in the creation or imposition of any Lien upon any of the
rights, properties or assets of either Company Party or on any of the Shares.

 

Section 3.03 Investment Representations.

 

  (a) Each Company Party understands and agrees that the consummation of this
Agreement including the delivery of the NutraLife Shares to 27 Health as
contemplated hereby constitutes the offer and sale of securities under the
Securities Act and applicable state statutes and that the NutraLife Shares are
being acquired for the Company’s and 27 Health’s own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act.        
(b) Each Company Party is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the Securities Act (an “Accredited Investor”).
        (c) Each Company Party understands that the NutraLife Shares are being
offered and sold to the Company and 27 Health in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that Buyer is relying upon the truth and accuracy of, and
each Company Party’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Company Parties set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Company and 27 Health to acquire the NutraLife Shares.

 

6

 

 

  (d) Each Company Party and their respective advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Buyer and materials relating to the offer and sale of the NutraLife Shares
which have been requested by either Company Party or their respective advisors.
The Company Parties and their respective advisors, if any, have been afforded
the opportunity to ask questions of the Buyer. The Company Parties understand
that their investment in the NutraLife Shares involves a significant degree of
risk.         (e) At no time was either Company Party presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer. Neither Company Party is purchasing the NutraLife
Shares acquired by 27 Health hereunder as a result of any “general solicitation”
or “general advertising,” as such terms are defined in Regulation D under the
Securities Act, which includes, but is not limited to, any advertisement,
article, notice or other communication regarding the NutraLife Shares acquired
hereunder published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.         (f)
The Company Parties are acquiring the NutraLife Shares for their own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in the
NutraLife Shares. Further, neither Company Party has any Contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
NutraLife Shares.         (g) Each Company Party understands that (i) the sale
or re-sale of the NutraLife Shares has not been and is not being registered
under the Securities Act or any applicable state securities laws, and the
NutraLife Shares may not be transferred unless (1) the NutraLife Shares are sold
pursuant to an effective registration statement under the Securities Act, (2)
the Company Parties shall have delivered to Buyer, at the cost of the Company,
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the NutraLife
Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be accepted by Buyer, (3)
the NutraLife Shares are sold or transferred to an “affiliate” (as defined in
Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Company who agrees to sell or otherwise transfer the NutraLife
Shares only in accordance with this Section and who is an Accredited Investor,
(4) the NutraLife Shares are sold pursuant to Rule 144, (5) the NutraLife Shares
are sold pursuant to Regulation S under the Securities Act (or a successor rule)
(“Regulation S”), or (6) the NutraLife Shares are sold pursuant to the exemption
from registration afforded under Section 4(a)(1) or Section 4(a)(7) of the
Securities Act, and the Company shall have delivered to Buyer, at the cost of
the Company, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by Buyer; (ii) any sale of such NutraLife Shares made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale of such NutraLife Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the Securities and Exchange Commission
thereunder; and (iii) neither Buyer nor any other person is under any obligation
to register such NutraLife Shares under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case).

 

7

 

 

  (h) Each Company Party understands that no public market now exists for the
NutraLife Shares, and that Buyer has made no assurances that a public market
will ever exist for the NutraLife Shares.         (i) Each Company Party, either
alone or together with its respective representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
NutraLife Shares, and has so evaluated the merits and risks of such investment.
Each Company Party is able to bear the economic risk of an investment in the
NutraLife Shares and, at the present time, is able to afford a complete loss of
such investment.         (j) Each Company Party understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the NutraLife Shares or the
suitability of the investment in the NutraLife Shares nor have such authorities
passed upon or endorsed the merits of the transactions set forth herein.        
(k) Any legend required by the securities laws of any state to the extent such
laws are applicable to the NutraLife Shares represented by the certificate so
legended shall be included on any certificates representing the NutraLife
Shares. Each Company Party also understands that the NutraLife Shares may bear
the following or a substantially similar legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE NOT SET FORTH HEREIN.

 

Section 3.04 Brokers. Neither Company Party has engaged, or caused to be
incurred any Liability or obligation to, any investment banker, finder, broker
or sales agent or any other Person in connection with the origin, negotiation,
execution, delivery or performance of the Transaction Documents to which it is a
party, or the Transactions.

 

8

 



 

Article IV. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company Parties that the following
statements contained in this Article IV are true and correct as of the Closing
Date, as of the First Adjustment Date and as of the Second Adjustment Date:

 

Section 4.01 Authorization of Transactions. Buyer is corporation, duly
authorized and in good standing in the State of Florida and has the requisite
power and capacity to execute and deliver the Transaction Documents to which it
is a party and to perform its obligations hereunder and thereunder. The
execution, delivery and performance by Buyer of the applicable Transaction
Documents and the consummation of the Transactions have been duly and validly
authorized by all requisite action on the part of Buyer. The Transaction
Documents to which Buyer is a party have been duly and validly executed and
delivered by Buyer. Each Transaction Document to which Buyer is a party
constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms and conditions, except to the extent
enforcement thereof may be limited by applicable bankruptcy, insolvency or other
Laws affecting the enforcement of creditors’ rights or by the principles
governing the availability of equitable remedies.

 

Section 4.02 Governmental Approvals; Non-contravention.

 

  (a) No consent, Order, action or non-action of, or filing, notification,
declaration or registration with, any Governmental Entity is necessary for the
execution, delivery or performance by Buyer of this Agreement or any other
Transaction Document to which Buyer is a party.         (b) The execution,
delivery and performance by Buyer of the Transaction Documents to which Buyer is
a party, and the consummation by Buyer of the Transactions, do not (i) violate
any Laws or Orders to which Buyer is subject or (ii) violate, breach or conflict
with any provision of Buyer’s organizational documents.

 

Section 4.03 Investment Representations.

 

  (a) Buyer understands and agrees that the consummation of this Agreement
including the delivery of the Shares to Buyer as contemplated hereby constitutes
the offer and sale of securities under the Securities Act and applicable state
statutes and that the Shares are being acquired for Buyer’s own account and not
with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the Securities
Act.         (b) Buyer is an Accredited Investor.         (c) Buyer understands
that the Shares are being offered and sold to Buyer in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Company is relying upon the truth and accuracy of,
and Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of Buyer to
acquire the Shares.         (d) Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares which
have been requested by Buyer or its advisors. Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. Buyer
understands that its investment in the Shares involves a significant degree of
risk.

 

9

 



 

  (e) At no time was Buyer presented with or solicited by any leaflet, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or solicited or invited to attend a promotional meeting
otherwise than in connection and concurrently with such communicated offer.
Buyer is not purchasing the Shares acquired by Buyer hereunder as a result of
any “general solicitation” or “general advertising,” as such terms are defined
in Regulation D under the Securities Act, which includes, but is not limited to,
any advertisement, article, notice or other communication regarding the Shares
acquired by Buyer hereunder published in any newspaper, magazine or similar
media or on the internet or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.         (f) Buyer is acquiring the Shares for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in the
Shares. Further, Buyer does not have any Contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Shares.         (g) Buyer
understands that (i) the sale or re-sale of the Shares has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and the Shares may not be transferred unless (1) the Shares are sold
pursuant to an effective registration statement under the Securities Act, (2)
Buyer shall have delivered to the Company, at the cost of Buyer, an opinion of
counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions to the effect that the Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (3) the Shares are
sold or transferred to an “affiliate” (as defined in Rule 144) of Buyer who
agrees to sell or otherwise transfer the Shares only in accordance with this
Section and who is an Accredited Investor, (4) the Shares are sold pursuant to
Rule 144, (5) the Shares are sold pursuant to Regulation S, or (6) the Shares
are sold pursuant to the exemption from registration afforded under Section
4(a)(1) or Section 4(a)(7) of the Securities Act, and Buyer shall have delivered
to the Company, at the cost of Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Shares made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale of
such Shares under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the Securities and Exchange
Commission thereunder; and (iii) neither the Company nor any other person is
under any obligation to register such Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case).         (h) Buyer understands that no
public market now exists for the Shares, and that the Company has made no
assurances that a public market will ever exist for the Shares.         (i)
Buyer, either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. Buyer is
able to bear the economic risk of an investment in the Shares and, at the
present time, is able to afford a complete loss of such investment.

 

10

 



 

  (j) Buyer understands that no United States federal or state agency or any
other governmental or state agency has passed on or made recommendations or
endorsement of the Shares or the suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the transactions set
forth herein.         (k) Any legend required by the securities laws of any
state to the extent such laws are applicable to the Shares represented by the
certificate so legended shall be included on any certificates representing the
Shares. Buyer also understands that the Shares may bear the following or a
substantially similar legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE NOT SET FORTH HEREIN.

 

Section 4.04 Brokers. Buyer has not engaged any investment banker, finder,
broker or sales agent or any other Person in connection with the origin,
negotiation, execution, delivery or performance of any Transaction Document to
which it is a party, or the Transactions.

 

Article V. INDEMNIFICATION

 

Section 5.01 General Indemnification.

 

  (a) Buyer agrees to indemnify, defend and hold harmless the Company Parties
and their respective Affiliates and each of their respective directors,
officers, managers, partners, employees, agents, equity holders, successors and
assigns (each, a “Company Indemnified Party”), from and against any and all
Losses incurred or suffered by any Company Indemnified Party arising out of,
based upon or resulting from any breach of any representation or warranty of
Buyer herein or breach by Buyer of, or any failure of Buyer to perform, any of
the covenants, agreements or obligations of Buyer contained in or made pursuant
to this Agreement of the other Transaction Documents by Buyer.         (b) The
Company parties, jointly and severally, agree to indemnify, defend and hold
harmless the Buyer and its Affiliates and each of their respective directors,
officers, managers, partners, employees, agents, equity holders, successors and
assigns (each, a “NutraLife Indemnified Party”), from and against any and all
Losses incurred or suffered by any NutraLife Indemnified Party arising out of,
based upon or resulting from any breach of any representation or warranty of any
Company Party herein or breach by any Company Party of, or any failure of any
Company Party to perform, any of the covenants, agreements or obligations either
Company Party contained in or made pursuant to this Agreement of the other
Transaction Documents by either Company Party or both Company Parties.        
(c) The person or entity claiming any indemnification hereunder is referred to
herein as the “Indemnified Party” and the entity from which indemnification
hereunder is sought is referred to herein as the “Indemnifying Party”.

 

11

 



 

Section 5.02 Procedures for Indemnification. In the event that an Indemnified
Party shall incur or suffer any Losses in respect of which indemnification may
be sought under this Article V against the Indemnifying Party, the Indemnified
Party shall assert a claim for indemnification by providing a written notice
(the “Notice of Loss”) to the Indemnifying Party stating the nature and basis of
such indemnification. The Notice of Loss shall be provided to the Indemnifying
Party as soon as practicable after the Indemnified Party becomes aware that it
has incurred or suffered a Loss.

 

Section 5.03 Payment. Upon a determination of liability under this Article V the
Indemnifying Party shall pay or cause to be paid to the Indemnified Party the
amount so determined within five (5) Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Agreement or the other
Transaction Documents, the Indemnifying Party shall nevertheless pay when due
such portion, if any, of the obligation that is not subject to dispute. Upon the
payment in full of any amounts due under this Article V with respect to any
claim, the Indemnifying Party shall be subrogated to the rights of the
Indemnified Party against any Person with respect to the subject matter of such
claim.

 

Section 5.04 Effect of Knowledge on Indemnification. The right to
indemnification, reimbursement or other remedy based upon any representations,
warranties, covenants and obligations set forth in this Agreement or the other
Transaction Documents shall not be affected by any investigation conducted with
respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the other Transaction Documents, with respect to the accuracy or inaccuracy of
or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, shall not affect the right to indemnification, reimbursement or
other remedy based upon such representations, warranties, covenants or
obligations.

 

Article VI. MISCELLANEOUS

 

Section 6.01 Notices. All notices under this Agreement shall be in writing.
Notices may be served by certified or registered mail, postage paid with return
receipt requested; by private courier, prepaid; by other reliable form of
electronic communication; or personally. Mailed notices shall be deemed
delivered five (5) days after mailing, properly addressed. Couriered notices
shall be deemed delivered on the date that the courier warrants that delivery
will occur. Electronic communication notices shall be deemed delivered when
receipt is either confirmed by confirming transmission equipment or acknowledged
by the addressee or its office. Personal delivery shall be effective when
accomplished. Any Party may change its address by giving notice, in writing,
stating its new address, to the other Parties. Subject to the forgoing, notices
shall be sent as follows:

 

If to NutraLife:

 

NutraLife Biosciences, Inc.

Attn: Edgar Ward

6601 Lyons Road, Suite L-6

Coconut Creek, FL 33073

Email: edgar@nutralifebiosciences.com

 

12

 



 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: JCacomanolis@anthonypllc.com

 

If to any Company Party, to:

 

Lord Global Corporation

Attn: Joseph Frontiere

318 N Carson St.

Suite 208

Carson City, NV 89701

Email: jfrontiere@gmail.com

 

With a copy, which shall not constitute notice, to:

 

The Lonergan Law Firm, PLLC

Attn: Lawrence R. Lonergan, Esq.

96 Park Street

Montclair, NJ 07042

Email: llonergan@wlesq.com

 

Section 6.02 Entire Agreement. This Agreement sets forth all the promises,
covenants, agreements, conditions and understandings between the Parties, and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions, expressed or implied, oral or written, except as herein or
therein contained.

 

Section 6.03 Survival. The provisions of Article V and Article VI of this
Agreement, and such additional provisions as required to give effect thereto,
shall survive any termination or expiration hereof, and provided that no
expiration or termination of this Agreement shall excuse a Party for any
liability for obligations arising prior to such expiration or termination.

 

Section 6.04 Binding Effect; Assignment. This Agreement shall be binding upon
the Parties, their heirs, administrators, successors and assigns. Except as
otherwise provided in this Agreement, no Party may otherwise assign or transfer
its interests herein, or delegate its duties hereunder, without the written
consent of the other Parties. Any assignment or delegation of duties in
violation of this provision shall be null and void.

 

13

 

 

Section 6.05 Amendment. Other than as specifically set forth herein, no
amendment, modification, termination, discharge or change (collectively,
“Amendment”) of this Agreement shall be valid and effective, unless the Parties
shall unanimously agree in writing to such Amendment.

 

Section 6.06 Further Assurances. Following the Closing Date each of the Parties
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated herein.

 

Section 6.07 No Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the Party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

 

Section 6.08 Headings. The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

Section 6.09 Governing Law. This Agreement, and any dispute arising out of,
relating to, or in connection with this Agreement, shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Nevada or of any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Nevada.

 

Section 6.10 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
any other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 6.11 Enforcement of the Agreement; Jurisdiction; No Jury Trial.

 

  (a) Subject to Section 6.10 and Section 6.12, each of the Parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising under this Agreement, or for recognition and
enforcement of any judgment or arbitral award or resolution in respect of this
Agreement, shall be brought and determined exclusively in the courts of the
State of Florida located in Broward County, Florida or in the event (but only in
the event) that such courts do not have subject matter jurisdiction over such
action or proceeding, in the United States District Court sitting in Broward
County, Florida (the “Selected Courts”). Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the Selected Courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the Selected Courts. Each of the Parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the Selected
Courts for any reason other than the failure to serve in accordance with this
Section 6.11; (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum; (ii) the
venue of such suit, action or proceeding is improper; or (iii) this Agreement,
or the subject matter of this Agreement, may not be enforced in or by the
Selected Courts.

 

14

 

 

  (b) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT

 

Section 6.12 Arbitration. Other than as set forth in Section 6.10, any
controversy, claim or dispute arising out of or relating to this Agreement shall
be resolved by arbitration in Coconut Creek, Florida pursuant to then-prevailing
rules of the American Arbitration Association. The arbitration shall be
conducted by three arbitrators, with one arbitrator selected by Buyer, one
selected by the Company Parties jointly, and the third arbitrator selected by
the two arbitrators so selected by the Parties. The arbitrators shall be bound
to follow the applicable Agreement provisions in adjudicating the dispute. It is
agreed all Parties that the arbitrators’ decision is final, and that no Party
may take any action, judicial or administrative, to overturn such decision. The
judgment rendered by the arbitrators may be entered in the Selected Courts. Each
Party will pay its own expenses of arbitration and the expenses of the
arbitrators will be equally shared provided that, if in the opinion of the
arbitrators any claim, defense, or argument raised in the arbitration was
unreasonable, the arbitrators may assess all or part of the expenses of any
other Party (including reasonable attorneys’ fees) and of the arbitrators as the
arbitrators deem appropriate. The arbitrators may not award any Party punitive
or consequential damages.

 

Section 6.13 Attorneys’ Fees. If any Party hereto is required to engage in
litigation against any other Party, either as plaintiff or as defendant, in
order to enforce or defend any rights under this Agreement, and such litigation
results in a final judgment in favor of such Party (“Prevailing Party”), then
the party or parties against whom said final judgment is obtained shall
reimburse the Prevailing Party for all direct, indirect or incidental expenses
incurred, including, but not limited to, all attorneys’ fees, court costs and
other expenses incurred throughout all negotiations, trials or appeals
undertaken in order to enforce the Prevailing Party’s rights hereunder.

 

Section 6.14 Severability; Expenses. If any term, condition or other provision
of this Agreement is determined by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible. Except
as otherwise specifically provided in this Agreement, each Party shall be
responsible for the expenses it may incur in connection with the negotiation,
preparation, execution, delivery, performance and enforcement of this Agreement.

 

Section 6.15 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or
implied, is intended to confer upon any other person or entity any rights or
remedies of any nature whatsoever under or by reason of this Agreement other
than as specifically set forth herein, including, without limitation, in Article
V.

 

Section 6.16 Execution in Counterparts, Electronic Transmission. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original. The signature of any Party which is transmitted by any reliable
electronic means such as, but not limited to, a photocopy, electronically
scanned or facsimile machine, for purposes hereof, is to be considered as an
original signature, and the document transmitted is to be considered to have the
same binding effect as an original signature or an original document.

 

[Signatures appear on following page]

 

15

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Closing Date.

 

  NutraLife Biosciences, Inc.         By: /s/ Edgar Ward   Name: Edgar Ward  
Title: Chief Executive Officer         Lord Global Corporation         By: /s/
Joseph Frontiere   Name: Joseph Frontiere   Title: Chief Executive Officer      
  27 Health, Inc.         By: /s/ Joseph Frontiere   Name: Joseph Frontiere  
Title: Chief Executive Officer

 

16

 

 

Exhibit A

 

Certificate of Designations, Preferences and Rights of Series X Convertible
Preferred Stock

 

(Attached)

 

 

